Title: To Benjamin Franklin from Isaac All, 5 February 1765
From: All, Isaac
To: Franklin, Benjamin


Dear Sir,
[Hamb]urgh 5th. Febry. 1765
Yesterday I had the pleasure to hear of your Arrival in London by a Gentleman lately from thence, on which I most Sincerely Congratulate you as the season of the Year must render your passage disagreeable and dangerous; as I my self found in my Voyage from the Bay of Honduras to this place, where I arrived the 30th. Nov., and soon after saw in the papers An Account of your Imbarking in the begining of the Same month for England, but never could find your Arrival inserted, indeed the News papers have come very irregularly, and a little indisposition part of the months Decr. and Janry hinderd me from seeing them some times, I hope you left my Aunt and Couzin Sally in good health, with all our freinds in Philada. and At Burlington, they must have parted with you with great regret as I am satisfy’d they hoped never to be seperated from you more. I hope to be honor’d with A line from you. I am now loading my ship for London where I shall have the pleasure personally of telling you that I am with the greatest Esteem Dear Sir, Your Affectionate Kindsman And Most Humble Servant
Isaac All
I ought to have remembred our friends at Rhode Island the[y] were well I hope. Please direct to the Care of Messrs. Wm. Burrowes & Son Merchts, here and pray direct me how I should direct yours.
I.A.

  
Addressed: To / Benjamin Franklin Esqr. [To be Left At the Pennsylvania / Coffee House] London
Endorsed: All
